UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1831


EDWARD BENNETT,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:16-cv-02645-RMG)


Submitted: January 31, 2018                                  Decided: February 13, 2018


Before DUNCAN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin A. Traywick, BEN TRAYWICK LAW FIRM, LLC, Charleston, South
Carolina, for Appellant. Beth Drake, United States Attorney, Terri Hearn Bailey,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward Bennett appeals the district court’s order granting summary judgment in

favor of the United States and terminating Bennett’s civil suit filed pursuant to the

Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b)(1), 2671 to 2680 (2012). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Bennett v. United States, No. 2:16-cv-02645-RMG

(D.S.C. May 15, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                         AFFIRMED




                                         2